Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 1 of 10 Page ID #:694




                              Exhibit A
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 2 of 10 Page ID #:695


                                         Definitions
         1.        “You” and “Your” refer to Jia Yueting, his relatives, employees,
   agents, representatives, attorneys, nominees, or trustees, along with any of his
   predecessors, successors, assigns, managers, members, partners, officers, directors,
   and any and all natural or legal persons acting on his behalf, as well as any subsidiary
   or affiliate under his direction or control or from which he has the right or the
   practical ability to obtain information, records, or documents of any kind.
         2.        “Communication(s)” means any transmittal of information in the form
   of facts, ideas, inquiries, or otherwise. A document request for communications calls
   for production of correspondence, faxes, electronic mail, all attachments and
   enclosures thereto, computer tapes, discs, telephone tape recordings, text messages,
   recordings of any other type in any medium of written or oral communications,
   phone logs, message logs, and notes and memoranda of, or referring or relating to,
   written or oral communications.
         3.        “Concerning” means directly or indirectly, in whole or in part,
   constituting,     evidencing,   recording,       reflecting,   substantiating,   describing,
   summarizing, identifying, or referring or relating to in any way.
         4.        “Document(s)” or “Records” means all recorded words, information,
   communications, or data of any kind, however created, recorded, stored, or
   maintained, and includes, without limitation, all drafts; communications (including
   emails); correspondence; memoranda; records; reports; books; reports and/or
   summaries of conversations or interviews; diaries; graphs; charts; diagrams; tables;
   photographs; recordings; tapes; microfilms; minutes; summaries, reports, and
   records of meetings or conferences; records and reports of consultants; press
   releases; stenographic, handwritten, or other notes; checks, front and back; check
   vouchers, check stubs, or receipts; wire transfer requests, approvals, orders, and
   confirmations; tape data sheets or data processing cards or discs or any other written,
   printed, typewritten, or otherwise recorded matter, however produced or reproduced,

                                                1
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 3 of 10 Page ID #:696


   whether or not now in existence; any paper or writing including files, contracts,
   correspondence, telegrams, agreements, letters, notes, manuals, forms, brochures,
   drawings, and other data or data compilation of any sort, stored in any medium from
   which information can be obtained either directly or, if necessary, after translation
   into a reasonably usable form; Electronically Stored Information (as defined below);
   internal or external web sites; output resulting from the use of any software program,
   including, without limitation, word processing documents, spreadsheets, database
   files, charts, graphs, outlines, electronic mail, instant messages, and all
   miscellaneous media on which they reside and regardless whether said electronic
   data exists in an active file, an archive file, a deleted file, or file fragment; activity
   listings of electronic mail receipts and transmittals; any and all items stored on
   computer memories, flash drives, hard disks, floppy disks, CD-ROM, DVD,
   magnetic tape, microfiche, or on any other media for digital data storage or
   transmittal such as, but not limited to, any mobile device or personal digital assistant;
   and file folder tabs, or containers and labels appended to, or relating to, any physical
   storage device associated with each original or copy of all documents requested
   herein. A draft or non-identical copy of any document, whether due to the addition
   of marginalia or other change, is a separate document within the meaning of this
   term. Where the electronic and hard copy versions of any document are separate
   documents per this definition, both the electronic and hard copy versions should be
   produced.
         5.      “Electronically Stored Information” (“ESI”) includes without
   limitation:
              a. information that is generated, received, processed, and recorded by
                 computers and other electronic devices, including without limitation
                 voicemail;
              b. internal or external web sites;
              c. output resulting from the use of any software program, including,

                                               2
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 4 of 10 Page ID #:697


                 without limitation, word processing documents, spreadsheets, database
                 files, charts, graphs, outlines, electronic mail, instant messenger
                 programs, bulletin board programs, operating systems, source code,
                 PRF files, PRC files, batch files, ASCII files, and all miscellaneous
                 media on which they reside and regardless of whether said electronic
                 data exists in an active file, an archive file, a deleted file, or file
                 fragment;
              d. activity listings of electronic mail receipts and transmittals; and
              e. any and all items stored on computer memories, flash drives, hard disks,
                 floppy disks, CD-ROM, DVD, magnetic tape, microfiche, or on any
                 other media for digital data storage or transmittal such as, but not
                 limited to, smartphone or personal digital assistant (Palm Pilot,
                 Blackberry, iPhone, iPad, or similar device).
         6.       “Person” includes both a natural person and a corporation, company,
   government or regulatory agency, or other entity of any kind.
         7.       “Asset(s)” shall refer to any thing having any value, including, without
   limitation:
                 a. cash and cash equivalents, stocks, bonds, treasury bills, certificates
                    of deposit, annuities, and any other debt security, equity security, or
                    other financial instrument;
                 b. checking, savings, brokerage, and money-market accounts;
                 c. personal    property,   including,   without    limitation,   vehicles,
                    furnishings, art, collectibles, and jewelry;
                 d. real property and any structures permanently affixed to such
                    property;
                 e. business inventory; and
                 f. debts, claims, causes of action, accounts receivable, and other things
                    of value to which You have a legal claim of right and which are in

                                               3
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 5 of 10 Page ID #:698


                    the possession, custody, or control of, or may be brought against,
                    one or more third parties.
                                         Instructions
         1.      This request for production under Federal Rule of Civil Procedure
   34(a)(1)(A) requires the production of all responsive Documents and
   Communications located anywhere in the world in Your possession, custody, or
   control, or available to You, Your employees, members, partners, accountants,
   agents, attorneys, auditors, or other persons acting on Your behalf or under any
   direction or control of Your agents or representatives.
         2.      Each request shall be construed as being inclusive rather than exclusive.
   Thus, words importing the singular shall include the plural; words importing the
   plural shall include the singular; words importing one gender shall include both
   genders; the words “and” and “or” shall be construed conjunctively or disjunctively
   as necessary to make the request inclusive; the word “all” means “any and all” and
   the word “any” means “any and all.”
         3.      All Documents and Communications produced pursuant to this
   document request are to be produced as they are kept in the usual course.
         4.      If a Document or Communication is redacted or not produced on the
   ground that it is privileged and therefore not subject to disclosure, the following
   information is to be supplied for each Document:
              a. the nature of the privilege being claimed;
              b. the type of Document;
              c. general subject matter of the Document;
              d. the date of the Document; and
              e. other such information as is sufficient to identify the Document,
                 including, where appropriate, the author(s) of the Document, the
                 addressee(s) of the Document, the identity of any Person who had an
                 opportunity to review such Document and, where not apparent, the

                                              4
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 6 of 10 Page ID #:699


                relationship of the author and the addressee to each other.
         5.     If any portion of any Document or Communication is responsive to any
   request in this document request, the entire Document or Communication is to be
   produced.
         6.     Each Document or Communication requested herein shall be produced
   in its entirety without deletion, redaction, or excisions, except as qualified by
   Instruction 4, regardless of whether You consider the entire Document relevant or
   responsive to this request for production. If You have redacted any portion of the
   Document, stamp the word “REDACTED” beside the redacted information on each
   page of the Document which You have redacted. Any redactions to Documents
   produced should be identified on a privilege log in accordance with Instruction 4.
         7.     All Documents and Communications are to be produced in the form
   and in the same order within each file in which they existed prior to production, and
   the file folders, boxes, or other containers or bindings in which such Documents are
   found are to be produced intact, including the title, labels, or other descriptions of
   each such folder, box, or other binding container.
         8.     All Documents and Communications which cannot be legibly copied
   must be produced in their original forms.
         9.     Non-identical copies of Documents, drafts, or copies with annotations,
   and marks of marginalia shall be treated and produced as separate Documents.
         10.    All ESI responsive to this request for production that is maintained in
   the usual course in electronic format shall be produced in its native format along
   with the software necessary to interpret such files if such software is not readily
   available, with the metadata normally contained within such Documents, and the
   necessary load files. If such metadata is not available, each Document shall be
   accompanied by a listing of all file properties concerning such Document, including,
   but not limited to, all information concerning the date(s) the Document was last
   accessed, created, modified or distributed, as well as the author(s) and recipient(s)

                                               5
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 7 of 10 Page ID #:700


   of the Document.
         11.    If any of these requests cannot be responded to in full, You are to
   produce Documents and Communications to the extent possible, specifying the
   reason for Your inability to produce further Documents, and stating what knowledge,
   information, or belief You have concerning the unproduced portion.
                                   Document Requests
         1.     All Documents, including but not limited to correspondence, that have,
   contain, evidence, or reflect information concerning the location and value of any
   Assets in which you hold any interest, whether direct, indirect, beneficial, held
   through a nominee, or otherwise, individually worth the equivalent of US $1,000 or
   more and located anywhere in the world.
         2.     All Documents have, contain, evidence, or reflect information
   concerning any payment, transaction, transfer, wire, debit or credit to or from or for
   the benefit of the Judgment Debtor.
         3.     All Documents that have, contain, evidence, or reflect information
   concerning Your relationship with the following individuals and entities, including
   but not limited to information about whether any of the following individuals and
   entities holds Assets for You or on Your behalf (for example, as Your trustee,
   nominee, bailee, custodian, agent, or assign).
                a. Gan Wei (甘薇), a.k.a. Vivian Gan or Wei Gan
                b. Jia Yuefang (贾跃芳), a.k.a. Yuefang Jia or Yue Fang Jia
                c. Jia Yuemin (贾跃民), a.k.a. Yueming Jia or Yue Min Jia
                d. Tiffany Jia
                e. Wang Jiawei (王嘉伟), a.k.a. Jiawei Wang or Jia Wei Wang
                f. Chen Ting, a.k.a. Ting Chen
                g. Deng Chaoying (邓超英), a.k.a. Chaoying Bossert, Chaoying
                   Deng, Chao Ying Deng Bossert, Chaoying D. Bossert, or Chao
                   Bossert
                                             6
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 8 of 10 Page ID #:701


               h. Lian B. Bossert
               i. Michael Joseph Agosta
               j. Fan Sun, a.k.a. Sun Fan
               k. Xiaosen Zhuang, a.k.a. Zhuang Xiaosen, Zhuang Xiao Sen, or
                   Xiao Sen Zhuang
               l. Mei Chi Tung, a.k.a. Chi Tung Mei
               m. Hong Rao, a.k.a. Rao Hong
               n. Tyler L. Briles
               o. Zachary E. Briles
               p. Wang Cheng (王诚), a.k.a. Cheng Wang or Jason Wang
               q. Li Ping (李平), a.k.a. Ping Li
               r. Zhu Jun (朱骏), a.k.a. Jun Zhu
               s. Oceanview Drive Inc.
               t. Ocean View Drive Inc.
               u. FF Global Holdings Ltd.
               v. FF Top Holding Ltd.
               w. FF Peak Holding Limited
               x. Smart King Limited
               y. Double Win Limited
               z. Faraday & Future Inc.
               aa. Pacific Technology Holding LLC
               bb. The Yi Jia Living Revocable Trust
               cc. Egari Family Trust
               dd. The9 Limited
         4.    All Documents that have, contain, evidence, or reflect information
   concerning the location and value of any Assets held for You or on Your behalf (for
   example, as Your trustee, nominee, bailee, custodian, agent, or assign) by the
   individuals and entities listed in Request Number 2.
                                            7
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 9 of 10 Page ID #:702


         5.     All Documents that have, contain, evidence, or reflect information
   concerning any direct or indirect interest or control you now have or have ever had
   in or over the following entities, including but not limited to any current or past
   rights to receive Assets from the following entities.
                a. FF Global Holdings Ltd.
                b. FF Top Holding Ltd.
                c. FF Peak Holding Limited
                d. Smart King Limited
                e. Season Smart Limited
                f. Double Win Limited
                g. Faraday & Future Inc.
                h. Pacific Technology Holding LLC
                i. The Yi Jia Living Revocable Trust
                j. Oceanview Drive Inc.
                k. Ocean View Drive Inc.
                l. Egari Family Trust
                m. The9 Limited
         6.     Copies of all of Your current and past identity documents, including but
   not limited to passports, driver’s licenses, and identification cards.
         7.     Copies of all federal, state, and city tax returns filed by You or on Your
   behalf or on behalf of a person (legal or natural) controlled by You or in which You
   have any interest, together with the schedules, amendments, and worksheets thereof
   and all other Documents referring to any adjustments made in connection therewith,
   together with all related forms, such as Forms 1099, W-2, and K-4, for the past five
   tax years.
         8.     All Documents that have, contain, evidence, or reflect information
   concerning the current and past balances of any accounts You now hold or in which
   You have ever held an interest.

                                              8
Case 2:18-cv-10255-SJO-MRW Document 61-1 Filed 08/20/19 Page 10 of 10 Page ID
                                  #:703

        9.    All Documents that have, contain, evidence, or reflect information
 concerning agreements with Your relatives, employees, agents, representatives,
 attorneys, nominees, trustees, bailees, assigns, or any other natural or legal persons
 who now hold or have ever held Assets on your behalf.
        10.   All Documents that have, contain, evidence, or reflect information
 concerning the transfer to any third party of any Assets individually worth the
 equivalent of US $1,000 or more in which you have held any interest at any time
 since January 22, 2018.
        11.   All Documents that have, contain, evidence, or reflect information
 concerning all of Your current and former addresses or any addresses with which
 You have been associated, including but not limited to residential and commercial
 addresses.
        12.   All Documents that have, contain, evidence, or reflect information
 concerning Your ownership interests in any companies or corporations or other legal
 entities.
        13.   All Documents that have, contain, evidence, or reflect information
 concerning the identity and location of any legal or natural persons holding Assets
 on Your behalf or identifying or describing the Assets held by such persons.




                                           9
